57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Allen LANKFORD, Plaintiff-Appellant,v.Joseph C. WRIGHT, Defendant-Appellee.
No. 94-2309.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 12, 1995.

Allen Lankford, Appellant Pro Se.  Joseph C. Wright, Appellee.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and find no reversible error.  Accordingly, we affirm the order of the district court.  Appellant's claims relating to witness credibility are not reviewable absent extraordinary circumstances not present here.  Martin v. Cavalier Hotel Corp., 48 F.3d 1343 (4th Cir.1995).  Further, there is no right to effective assistance of counsel in civil proceedings, so any error by counsel cannot serve as a basis for relief on appeal.  Sanchez v. United States Postal Service, 785 F.2d 1236, 1237 (5th Cir.1986).  Finally, Appellant's contention that Appellee should not have been permitted to personally cross examine him is plainly without merit.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED